Title: [September 1766]
From: Washington, George
To: 




4. 5. & 6th. Spreading flax at Doeg Run.
Do. Do. pulling Peas at Ho[me] House.


	
   
   pulling peas: Lathyrus sativus, field pea, of which GW tried many varieties. His diaries and other farm records refer to the crowder pea; early, or “forward,” pea; red pea; small white pea; small round pea; small gray pea; Yateman pea; and the “Albany or field pea,” which persisted through more than a decade of GW’s crop experiments. His diary entry for 16 April 1785 indicates a planting of the Albany variety, and he wrote Thomas Jefferson 6 July 1796 that it grew well but was subject to the same insect pests as the garden pea. The field pea differs from the cowpea, Vigna sinensis, of which the best known is the black-eyed variety, which GW called the Indian pea.



 


8. Began to Cut my Meadows a Second time.
 


10. Began to get Fodder at Muddy hole Quarter & at the Mill.
 


12. Began to get Fodder in the Neck.
 


15. Do.—Do.—Do.—at Doeg Run. Turnd flax at Home House.
 


27. Finishd getting & securing fodder at the Mill.
 


30. Ditto—Ditto at Doeg Run—that is, exclusive of what belonged to that Plantation at the River Quarter.
